AMERIGROUP Corporation

1

2005 Executive Deferred Compensation PlanTable of Contents

Page

     
Article 1 — Definitions
1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10
1.11
1.12
1.13
1.14
1.15
1.16
1.17
1.18
1.19
1.20
1.21
1.22
1.23
1.24
1.25
 
Annual Deferral
Beneficiary
Code
Company
Compensation
Continuous Service
Crediting Rate
Deferral Account
Deferral Commitment
Deferral Contribution Period
Deferral Contribution Period Benefit
Deferral Election Form
Deferred Compensation Committee
Disability
Eligible Employee
Employer
ERISA
Participant
Plan
Plan Year
Retirement
Separation from Service
Termination of Employment
Unforeseeable Emergency
Valuation Date

      Article 2 - Participation

 
   
2.1
2.2
  Deferral Election Form
Continuation of Participation

      Article 3 - Deferral Commitments

 
   
3.1
3.2
  Minimum Deferral Commitment
Maximum Deferral Commitment

      Article 4 - Deferral Accounts

 
   
4.1
4.2
4.3
4.4
  Deferral Accounts
Statements of Account
Vesting of Deferral Accounts
Determining Balance of Deferral Account for Article 5 Payments

      Article 5 - Payment of Benefits

 
   
5.1
5.2
5.3
5.4
5.5
5.6
5.7
  Election of Time and Form of Payment
Retirement Benefits
Time and Form for Payment of Retirement Benefits
In-Service Distributions
Certain Lump Sum Payments
Small Benefit Exception
Unforeseeable Emergency Distributions

     
Article 6 — Death Benefits
Article 7 — Disability
 


 
    Article 8 - Conditions Related to Benefits

 
   
8.1
8.2
8.3
8.4
  Nonassignability
No Right to Employer Assets
Protective Provisions
Withholding

      Article 9 - Administration of the Plan

 
   
9.1
9.2
  Plan Administrator
Claims Procedure

      Article 10 - Beneficiary Designation

 
   
10.1
10.2
10.3
  Beneficiary Designation
New Beneficiary Designation
Failure to Designate Beneficiary

      Article 11 - Amendment and Termination of the Plan

 
   
11.1
11.2
  Amendment of the Plan
Termination of the Plan

      Article 12 - Miscellaneous

 
   
12.1
12.2
12.3
12.4
12.5
12.6
12.7
12.8
12.9
12.10
  Successors of the Employer
ERISA Plan
Compliance with Code Section 409A
Employment Not Guaranteed
Gender, Singular and Plural
Captions
Validity
Waiver of Breach
Applicable Law
Notice

2

AMERIGROUP Corporation
2005 Executive Deferred Compensation Plan

AMERIGROUP Corporation, a Delaware corporation (the “Company”) hereby
establishes the 2005 Executive Deferred Compensation Plan (the “Plan”),
effective January 1, 2005 to enable Participants covered under the Plan to
enhance their retirement security by permitting them to enter into agreements
with their Employer to defer compensation and receive benefits at Separation
from Service, and such other times as are otherwise provided under the Plan.

ARTICLE 1 — Definitions



  1.1   Annual Deferral: shall mean the amount of Compensation which the
Participant elects to defer under the Deferral Commitment pursuant to Article 3
of the Plan.



  1.2   Beneficiary: shall mean the person or persons or entity designated as
such in accordance with Article 9 of the Plan.



  1.3   Change of Control: shall mean the occurrence of both of the following
events: (a) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on January 1,
2005 constitute the Board of Directors of the Company and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors of the Company or nomination
for election by the Company’s stockholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on January 1, 2005 or whose appointment, election or nomination
for election was previously so approved or recommended; and (b) within twelve
(12) months following the occurrence described in Section 1.3(a), one-third
(1/3) or more of the Participants with Deferral Commitments in effect on the
date of the occurrence described in Section 1.3(a), cease to be employed by the
Employer for any reason.

1.4 Code: shall mean the Internal Revenue Code of 1986, as amended.

1.5 Company: shall mean AMERIGROUP Corporation and any successor(s) in interest.



  1.6   Compensation: shall mean a Participant’s salary and bonuses, before
reductions pursuant to this Plan or any other Employer-sponsored plan (such as a
Code Section 401(k) or 125 plan), for services as an Eligible Employee during a
Deferral Computation Period.



  1.7   Continuous Service: shall mean the uninterrupted continuous employment
of a Participant with the Employer during the period from the Participant’s last
date of hire by the Employer.



  1.8   Crediting Rate: shall mean certain investment alternatives designated by
the Deferred Compensation Committee from time to time for determining
adjustments of amounts credited to the Deferral Accounts of Participants. The
Deferred Compensation Committee, in its sole discretion, will establish
administrative rules for applying the Crediting Rate.



  1.9   Deferral Account: shall mean the bookkeeping device used by the Company
to measure and determine the amounts to be paid to a Participant under the Plan.



  1.10   Deferral Commitment: shall mean a commitment made by a Participant to
defer compensation during a Deferral Contribution Period pursuant to Articles 2
and 3 of the Plan for which a Deferral Election Form has been submitted by the
Participant.



  1.11   Deferral Contribution Period: shall mean the period of one (1) Plan
Year over which the Participant has elected to defer Compensation pursuant to
Article 3 of the Plan.



  1.12   Deferral Contribution Period Benefit: shall mean the portion of a
Participant’s Deferral Account attributable to his Annual Deferrals during a
Deferral Contribution Period.



  1.13   Deferral Election Form: shall mean a written agreement between the
Employer and the Participant, entered into pursuant to paragraph 2.1 of the
Plan, by which the Participant elects to participate in the Plan and make a
Deferral Commitment.



  1.14   Deferred Compensation Committee: shall mean Management’s Benefits and
Compensation Committee, appointed by the Company to administer the Plan pursuant
to Article 9 of the Plan.



  1.15   Disability: shall mean a physical or mental condition that prevents a
Participant from performing his or her normal duties of employment. If a
Participant makes application for or is otherwise eligible for disability
benefits under a short-term disability program sponsored by his Employer and
qualifies for such benefits, the Participant shall be presumed to qualify as
disabled under the Plan. In the event that a Participant is not covered by an
Employer-sponsored short-term disability program, a Participant shall be
presumed to be disabled if the Deferred Compensation Committee so determines
upon review of one or more medical opinions acceptable to the Deferred
Compensation Committee.



  1.16   Eligible Employee: shall mean any of the senior management of the
Employer designated by the Deferred Compensation Committee to be eligible to
participate in the Plan, (a) for the 2005 Plan Year, who are at the Associate
Vice President level and above, and for Plan Years after 2005, who were
Participants on January 1, 2005 with Deferral Commitments in effect for the 2005
Deferral Contribution Period or who are at the Vice President level and above;
and (b) in all cases, who have completed three (3) months of benefits-eligible
Continuous Service.



  1.17   Employer: shall mean the Company and any of its subsidiaries or
divisions allowed by the Company to participate in the Plan.

1.18 ERISA: shall mean the Employee Retirement Income Security Act of 1974, as
amended.



  1.19   Participant: shall mean an Eligible Employee who is participating in
the Plan as provided in Article 2, or a former Eligible Employee for whom a
Deferral Account is being maintained under the Plan.



  1.20   Plan: shall mean this 2005 Executive Deferred Compensation Plan as set
forth in this document and as the same may be amended, supplemented and/or
restated from time to time and any successor plan.

1.21 Plan Year: shall mean the 12-month period from January 1 through
December 31.



  1.22   Retirement: shall mean the date of Separation from Service with the
Employer of a Participant who is in “good standing” under the Employer’s
policies, for any reason whatsoever, whether voluntary or involuntary, prior to
the Participant’s death and after the Participant’s completion of five
(5) complete years of Continuous Service.



  1.23   Separation from Service: shall mean “separation from service” within
the meaning of Code Section 409A(a)(2)(A)(i).



  1.24   Termination of Employment: shall mean the date of Participant’s
Separation from Service for any reason whatsoever, whether voluntary or
involuntary, other than as a result of the Participant’s Retirement, death, or,
to the extent provided in Article 7 of the Plan, Disability.



  1.25   Unforeseeable Emergency: shall mean an unforeseeable emergency (within
the meaning of Code Section 409(A)(a)(2)(B)(ii)(I)), that is a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent of the Participant (as
defined in Code Section 152(a)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of Participant.



  1.26   Valuation Date: shall mean (a) in the case of distributions pursuant to
paragraphs 5.3 and 5.5 of the Plan, the last day of the calendar month
coincident with or next following the date that is six (6) months after a
Participant’s Retirement, Termination of Employment or Separation from Service,
as applicable, except that in the case of installment payments after the initial
installment payment under paragraph 5.3(b), the Valuation Date shall be each
anniversary of the Valuation Date that is applicable to the initial installment;
(b) in the case of distributions pursuant to paragraph 5.4 of the Plan,
December 31 of each Plan Year; (c) in the case of distributions pursuant to
paragraph 5.6 or 5.8 of the Plan, the last day of each calendar month; (d) in
the case of distributions pursuant to Article 6 of the Plan, the last day of
each calendar quarter; and (e) such other dates as the Deferred Compensation
Committee may determine in its discretion for the valuation of a Participant’s
Deferral Account.

ARTICLE 2 — Participation



  2.1   Deferral Election Form. Any Eligible Employee may elect to participate
in the Plan and to make a Deferral Commitment by submitting a Deferral Election
Form to the Deferred Compensation Committee by the deadline established by it
that is (a) prior to the beginning of the 2005 Deferral Contribution Period, and
(b) prior to July 1 immediately preceding any later Deferral Contribution Period
with respect to Compensation that will be both earned and payable during the
Deferral Contribution Period as base salary, and/or with respect to Compensation
that will be payable during the Deferral Contribution Period as a bonus under
the Company’s annual incentive bonus plan. Except as otherwise provided in this
Plan, the Participant’s Deferral Commitment shall be irrevocable.



  2.2   Continuation of Participation. A Participant who has elected to
participate in the Plan by making a Deferral Commitment shall continue as a
Participant in the Plan for purposes of such Deferral Commitment until the
balance of the Participant’s Deferral Account is paid to him pursuant to the
Plan. A Participant shall not be eligible to make a new Deferral Commitment
unless the Participant is an Eligible Employee with respect to the Plan Year for
which the election is made.

ARTICLE 3 — Deferral Commitments



  3.1   Minimum Deferral Commitment. A Participant may not elect to defer less
than $2,500 in any one Plan Year.



  3.2   Maximum Deferral Commitment. The Deferred Compensation Committee, in its
sole discretion, may establish maximum Deferral Commitment limits for the
purpose of controlling the Employer’s financial obligations under the Plan or
for any other reason deemed necessary or desirable.

ARTICLE 4 — Deferral Accounts



  4.1   Deferral Accounts. A Deferral Account shall be established for each
Participant. The Deferral Account shall be credited with the applicable portion
of the Annual Deferral as of the approximate date such amounts would otherwise
have been paid to the Participant. Deferral Accounts shall, except as otherwise
provided in the Plan, be adjusted for investment experience according to the
Crediting Rate, as in effect from time to time, until all benefits attributable
to the Participant’s Deferral Account have been paid. Notwithstanding anything
in this paragraph to the contrary, the Deferred Compensation Committee may, in
its sole discretion, establish administrative rules for the purpose of crediting
and adjusting Deferral Accounts.



  4.2   Statements of Account. The Deferred Compensation Committee shall provide
periodically (but no less frequently than annually) to each Participant a
statement setting forth the balance of the Deferral Account maintained for such
Participant.



  4.3   Vesting of Deferral Accounts. Each Participant shall be one hundred
percent (100%) vested at all times in the adjusted balance of the Participant’s
Deferral Account.



  4.4   Determining Balance of Deferral Account for Article 5 Payments. For
purposes of the payment of benefits attributable to a Participant’s Deferral
Account pursuant to Article 5, the balance of the Participant’s Deferral Account
shall be determined as of the Valuation Date immediately preceding the date of
payment.

ARTICLE 5 — Payment of Benefits



  5.1   Election of Time and Form of Payment. Except as provided in paragraph
5.5 of the Plan with respect to certain lump sum payments, in paragraph 5.8 of
the Plan with respect to Unforeseeable Emergency distributions, and in Article 6
of the Plan with respect to death benefits, a Participant’s Deferral
Contribution Period Benefit shall be paid to the Participant as specified in the
Participant’s Deferral Election Form relating to the applicable Deferral
Contribution Period.



  5.2   Retirement Benefits. A Participant may elect to be paid his Deferral
Contribution Period Benefit upon Retirement as provided in paragraph 5.3 of the
Plan. Any such election shall be irrevocable.



  5.3   Time and Form for Payment of Retirement Benefits. The available times
and forms of payment after Retirement are as follows:



  (a)   Lump Sum. A lump sum payment. The payment shall be made within sixty
(60) days after the Valuation Date coincident with or next following the date
that is six (6) months after the date of the Participant’s Retirement, or as
soon as practicable thereafter.



  (b)   Installment Payments. Annual installment payments in substantially equal
amounts over a period of 5, 10 or 15 years, as elected by the Participant. The
initial installment payment shall be made within sixty (60) days after the
Valuation Date coincident with or next following the date that is six (6) months
after the date of the Participant’s Retirement, or as soon as practicable
thereafter. Each subsequent payment shall be made on each anniversary date of
the initial payment. Until all installments are paid, the unpaid balance of the
Deferral Contribution Period Benefit shall be adjusted for investment experience
according to the Crediting Rate in effect from time to time. The Deferred
Compensation Committee, in its sole discretion, may establish rules for making
payments and adjusting the unpaid Deferral Account balance for investment
experience.



  5.4   In-Service Distributions. A Participant may elect to receive a lump sum
payment of his Deferral Contribution Period Benefit, which shall be made during
(and not earlier than) January of a chosen year that is at least five (5) years
after the end of the Deferral Contribution Period in which the contribution was
made. Any such election shall be irrevocable.



  5.5   Certain Lump Sum Payments. In the event of (a) a Participant’s
Termination of Employment, (b) a Participant’s Separation from Service with the
Employer prior to the date elected for an in-service distribution pursuant to
paragraph 5.4 of the Plan, and/or (c) the Separation from Service with the
Employer of a Participant who has not elected the time and form of payment for a
Deferral Contribution Period Benefit, the Employer shall pay to the Participant
the related Deferral Contribution Period Benefit(s) in the form of a lump sum
payment. The payment shall be made within sixty (60) days after the Valuation
Date coincident with or next following the date that is six (6) months after the
date of the applicable event, or as soon as practicable thereafter.



  5.6   Change of Control. In the event a Change of Control occurs, the Employer
shall pay to all Participants with Deferral Accounts under the Plan the related
Deferral Contribution Period Benefit(s) in the form of a lump sum payment. The
payment shall be made as soon as practicable after the Valuation Date coincident
with or next following the date on which the Change of Control occurs.



  5.7   Small Benefit Exception. Notwithstanding any of the foregoing, in the
event the sum of all benefits payable to the Participant under the Plan is less
than or equal to ten thousand dollars ($10,000), the Employer may, in its sole
discretion, elect to pay such benefits in a single lump sum payment on the date
such benefits first become payable.



  5.8   Unforeseeable Emergency Distributions. At the sole discretion of the
Deferred Compensation Committee, in the case of a Participant who incurs an
Unforeseeable Emergency, the Deferred Compensation Committee may direct the
Employer to pay all or a portion of the Participant’s benefits attributable to
his Deferral Account to or on behalf of the Participant to alleviate the
Unforeseeable Emergency. In no event, however, shall the amount of the payment
exceed the amounts necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payment, after
taking into account the extent to which the hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of the
assets would not itself cause severe financial hardship). In the event that a
payment is made to a Participant on account of Unforeseeable Emergency pursuant
to this paragraph 5.8, the Participant’s Annual Deferrals under the Plan shall
be suspended for the remainder of the Deferral Contribution Period in which the
Participant received the payment on account of Unforeseeable Emergency.

ARTICLE 6 — Death Benefits

If a Participant dies prior to receiving payment of the entire balance of his
Deferral Account, the Employer shall pay the balance of the Participant’s
Deferral Account to the Participant’s Beneficiary in a lump sum within ninety
(90) days after the end of the calendar quarter in which the death of the
Participant occurs.

ARTICLE 7 — Disability

If a Participant is determined to have a Disability, the Participant shall,
effective as of the date such Participant is no longer paid his Compensation by
the Employer, cease deferrals under the Plan. The Participant’s Deferral Account
shall continue to be credited with interest at the Crediting Rate until such
time as the Participant’s benefits under the Plan are distributed in accordance
with the Participant’s election or as otherwise provided for in the Plan. If the
Participant recovers from the Disability and resumes active employment during
the Deferral Contribution Period in which the Disability occurred, the
Participant’s deferrals under the Plan shall resume in accordance with the
Participant’s Deferral Commitment regarding any Compensation which is earned or
payable subsequent to the Disability.

ARTICLE 8 — Conditions Related to Benefits



  8.1   Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or in any manner whatsoever. No Participant or Beneficiary
may borrow from or against the Participant’s Deferral Account. These benefits
shall be exempt from the claims of creditors or other claimants of any
Participant or Beneficiary and from all orders, decrees, levies, garnishment or
executions against any Participant or Beneficiary to the fullest extent allowed
by law.



  8.2   No Right to Employer Assets. The benefits paid under the Plan shall be
paid from the general funds of the Employer, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Employer
with no special or prior right to any assets of the Employer for payment of any
obligations hereunder. A Participant’s Annual Deferrals, as adjusted pursuant to
the Crediting Rates, shall remain solely the property of the Company, subject to
the claims of the Company’s general creditors, until distributed to the
Participant or the Participant’s Beneficiary in accordance with the terms of the
Plan.



  8.3   Protective Provisions. The Participant shall cooperate with the Employer
by furnishing any and all information requested by the Deferred Compensation
Committee in order to facilitate the payment of benefits hereunder and by taking
such physical examinations and other actions as the Deferred Compensation
Committee may deem necessary and request in connection with the administration
of the Plan. If the Participant refuses to cooperate or makes any material
misstatement or nondisclosure of information, then no benefits will be payable
hereunder to such Participant or his Beneficiary.



  8.4   Withholding. The Participant or the Beneficiary shall make appropriate
arrangements with the Employer for satisfaction of any federal, state or local
income tax withholding requirements applicable to the payment of benefits under
the Plan. If no such arrangements are made, the Employer may provide, at its
discretion, for such withholding and tax payments as may be required.

ARTICLE 9 — Administration of the Plan



  9.1   Plan Administrator. The Deferred Compensation Committee shall administer
the Plan and interpret, construe and apply its provisions in accordance with its
terms. The Deferred Compensation Committee shall determine in its sole
discretion those who are eligible to participate in the Plan and shall have the
right to set guidelines for participation under the Plan including, but not
limited to, the type, manner and level of Deferral Commitments. The Deferred
Compensation Committee shall further establish, adopt or revise such other rules
and regulations as it may deem necessary or advisable for the administration of
the Plan. All decisions of the Deferred Compensation Committee shall be final
and binding. The individuals serving on the Deferred Compensation Committee
shall, except as prohibited by law, be indemnified and held harmless by the
Company from any and all liabilities, costs, and expenses (including legal
fees), to the extent not covered by liability insurance, arising out of any
action taken by any member of the Deferred Compensation Committee with respect
to the Plan, unless such liability arises from the individual’s own gross
negligence or willful misconduct.



  9.2   Claims Procedure. No lawsuit relating to a claim for benefits under the
Plan may be filed by any Participant, Beneficiary or representative thereof,
unless and until in accordance with the following process, the claimant has duly
filed a claim, has also duly filed a request for review of the determination of
the claim and has also received an adverse determination on review. A
Participant, or if applicable, his Beneficiary, or a duly authorized
representative thereof may make a claim for benefits by filing a claim with the
Deferred Compensation Committee on the form made available for that purpose. The
Deferred Compensation Committee shall make the initial determination as to any
claim under the Plan and give the claimant notice thereof within ninety
(90) days after receipt of the claim; provided, however, that if special
circumstances require an extension of time for processing the claim, the time
for the initial determination may be extended up to an additional ninety
(90) days by the Deferred Compensation Committee. Written notice of any
extension shall be furnished to the claimant prior to the commencement of the
extension, indicating the special circumstances requiring the extension and the
date by which the Deferred Compensation Committee expects to render the final
decision. If the Deferred Compensation Committee wholly or partially denies the
claim, the notice shall include, in a manner calculated to be understood by the
claimant, the following:

(a) The specific reason for the denial;



  (b)   Specific reference to pertinent provisions of the Plan on which the
denial is based;



  (c)   A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why the material or
information is necessary; and



  (d)   Information as to the steps to be taken if the claimant wishes to submit
his or her claim for review, including the time limits therefor, and a statement
of the claimant’s right to bring a civil action under Section 502(a) of the
Employee Retirement Income Security Act of 1974, as amended, following an
adverse benefit determination on review.

Within sixty (60) days after notification that a claim is wholly or partially
denied, the claimant may file with the Deferred Compensation Committee a written
request for review of the decision. The Deferred Compensation Committee shall
provide the claimant requesting review reasonable access to review or, upon the
claimant’s request and free of charge, provide the claimant copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits, and the opportunity to submit written comments, documents and other
information relating to the claim for benefits, which need not be limited to
information submitted or considered in the initial determination. The claimant
shall be entitled to have a representative participate in all such review
proceedings. The review shall take into account all comments, documents, records
and other information submitted by the claimant relating to the claim. Within
sixty (60) days after receipt of a request for review, the Deferred Compensation
Committee shall make a final determination and give notice to the claimant of
its decision, which shall include specific reasons for the decision, written in
a manner calculated to be understood by the claimant, specific references to the
pertinent provisions of the Plan on which the decision is based, and a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The notice to the
claimant of the decision shall also include a statement of the claimant’s right
to bring an action under Section 502(a) of ERISA. Notwithstanding the preceding
two (2) sentences, however, if special circumstances require an extension of
time for processing a request for review, the Deferred Compensation Committee
shall, upon furnishing written notice of the extension to the claimant prior to
the commencement of the extension, have the right to extend the time for
rendering a final determination and providing notice to the claimant of its
decision for up to one hundred and twenty (120) days after the receipt of a
request for review. Any such extension notice shall indicate the special
circumstances requiring an extension and the date by which the Deferred
Compensation Committee expects to render the determination on review.

ARTICLE 10 — Beneficiary Designation



  10.1   Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as a Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing and delivered to the Deferred Compensation Committee during
the Participant’s lifetime on a form prescribed by the Deferred Compensation
Committee.



  10.2   New Beneficiary Designation. The Participant shall have the right to
change or revoke any such designation from time to time by filing a new
designation or notice of revocation with the Company, and no notice to any
Beneficiary nor consent by any Beneficiary shall be required to effect any such
change or revocation.



  10.3   Failure to Designate Beneficiary. If a Participant fails to designate a
Beneficiary before his death, or if no designated Beneficiary survives the
Participant, the Deferred Compensation Committee shall direct the Employer to
pay the balance of the Participant’s Deferral Account in a lump sum to the
Participant’s surviving spouse, if any, or if there is no surviving spouse, then
to the estate of the Participant; provided, however, in the event payment is to
be made to the Participant’s estate, if no executor or administrator shall have
been appointed, and actual notice of the death was given to the Deferred
Compensation Committee within sixty (60) days after the Participant’s death, and
if his Account balance does not exceed ten thousand dollars ($10,000), the
Deferred Compensation Committee may direct the Employer to pay the Deferral
Account balance to such person or persons as the Deferred Compensation Committee
determines may be entitled to it, and the Deferred Compensation Committee may
require such proof of right and/or identity of such person or persons as the
Deferred Compensation Committee may deem appropriate and necessary.

ARTICLE 11 — Amendment and Termination of the Plan



  11.1   Amendment of the Plan. The Company may at any time amend the Plan in
whole or in part, prospectively or retroactively; provided however, that such
amendment (i) shall not decrease the vested balance of any Participant’s
Deferral Account at the time of such amendment and (ii) shall not retroactively
change the applicable Crediting Rates of the Plan that were in effect prior to
the time of such amendment. The Company or Deferred Compensation Committee may
amend the Crediting Rates of the Plan prospectively and in that event shall
notify the Participants of such amendment in writing within thirty (30) days of
such amendment.



  11.2   Termination of the Plan. The Company may at any time terminate the Plan
as to all or any group of Participants provided, however, that no payments under
the Plan shall be made to the Participants after any such termination unless and
until payment is permissible under Code Section 409A.

ARTICLE 12 — Miscellaneous



  12.1   Successors of the Employer. The rights and obligations of the Employer
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Employer.



  12.2   ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of ERISA and therefore to be exempt from Parts 2, 3, and 4 of Title
I of ERISA, and the Plan shall be construed and administered in accordance with
this intention.



  12.3   Compliance with Code Section 409A. The Plan is intended to comply with
the provisions of Code Section 409A so as to defer taxation of the amounts
deferred hereunder until the time of payment, and the Plan shall be construed
and administered in accordance with this intention.



  12.4   Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Employer.



  12.5   Gender, Singular and Plural. All pronouns and variations thereof shall
be deemed to refer to the masculine or feminine, as the identity of the person
or persons may require. As the context may require, the singular may be read as
the plural and the plural as the singular.



  12.6   Captions. The captions of the articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



  12.7   Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.



  12.8   Waiver of Breach. The waiver by the Employer of any breach of any
provision of the Plan by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant.



  12.9   Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia except where the laws of the
Commonwealth of Virginia are preempted by ERISA.



  12.10   Notice. Any notice or filing required or permitted to be given to the
Employer under the Plan shall be sufficient if in writing or hand-delivered, or
sent by registered or certified mail, return receipt requested, to the principal
office of the Company, directed to the attention of the Deferred Compensation
Committee. Such notice shall be deemed given as of the date of delivery, or if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed effective as
of the 1st day of January, 2005.

AMERIGROUP Corporation

By:

Title:

3